The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al (US 2019/0297571) in view of Freda et al (US 2012/0120892).
Consider claim:

1. Jose teaches the method for managing use of power of a wireless communication device configured to communicate over a plurality of radio links, the method comprising: 
detecting a criterion (claimed criterion corresponds to Jose’s trigger condition see figure 4 items 420, 440, paragraphs 9, 29, 45, 55); 
selecting a first one of the plurality of radio links as a selected radio link based on detecting the criterion (selection of other link when condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 25); 
in response to detecting the criterion, switching operation of the selected radio link from a first operating mode to a second operating mode (switching to active mode of other link, see figures 1,2, figure 4 item 450, paragraphs 24, 25, 29, 56) and disabling operation of a second radio link of the plurality of radio links; 
in response to switching operation of the selected radio link to the second operating mode, oscillating the selected radio link between an awake state and an asleep state (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and 
receiving, via the selected radio link, during the awake state, radio traffic information for the plurality of radio links (apparatus receives during active state see figures 1, 2, paragraph 25).  
Jose lacks a teaching of transmitting a signal to an access point for indicating that the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal the access points updates the mapping of the type of radio traffic from the second radio link to the selected radio link.  Freda teaches transmitting a signal upon switching (Query message after direct link management which would correspond to the claimed switching i.e. switching see paragraphs 17, 72, 171 226-230) which triggers updated mapping (mapping updated upon query see paragraphs 17, 230, 241).  It would have been obvious to one of ordinary skill in the art to modify Jose as shown in in the claim in order to ensure that the link mapping was current with all link changes as taught by Freda.

2. Jose in view of Freda teaches the method of claim 1, wherein the criterion is amount of radio traffic associated with one or more of the plurality of radio links (criterion condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 29).  
3. Jose in view of Freda teaches the method of claim 1, wherein the selecting of the one of the plurality of radio links is based on a selection algorithm executed by the wireless communication device (selection process as shown in figure 4 would correspond to the claimed “algorithm”).  
4. Jose in view of Freda teaches the method of claim 1, wherein the selecting of the one of the plurality of radio links is based on a recommendation from a second device (criteria condition includes network indication, i.e. communication from second, network device, see paragraphs 24, 29, 45).  
5. Jose in view of Freda teaches the method of claim 1, but lacks a teaching of the radio traffic information includes information indicative of whether there are buffered data packets destined for the wireless communication device, wherein the radio traffic information is included in a beacon frame received on the selected radio link.  Official Notice is taken that it is notoriously well known in the art to buffer communication before transmission.  Therefore, it would have been obvious to one of ordinary skill in the art to include buffered information in the traffic in order to eliminate the need to transmit in real time.

6. Jose in view of Freda teaches the method of claim 1, wherein in the active mode, the selected radio link remains active for receiving and transmitting radio traffic (active means uplink or downlink. i.e. transmit and receive see paragraph 29).  
7. Jose in view of Freda teaches the method of claim 1 further comprising: in response to switching operation of the selected radio link from the first operating mode to the second operating mode, mapping a type of radio traffic to the selected radio link (criterion condition indicates incoming traffic “mapped” to the other link see figures 1,2, down arrow, paragraphs 24, 29).  
8. Jose in view of Freda teaches the method of claim 1 further comprising: detecting a second criterion; and switching operation of the selected radio link and the one or more remaining radio links to the first operating mode based on detecting the second criterion (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22).  
9. Jose in view of Freda teaches the method of claim 8, wherein the second criterion is amount of radio traffic associated with one or more of the plurality of radio links (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22), wherein the first operating mode is an active mode for keeping the selected radio link and the one or more remaining radio links active for receiving and transmitting radio traffic (apparatus receives during active state see figures 1, 2, paragraph 25).  
10. Jose in view of Freda teaches the method of claim 1, where the one or more remaining radio links that are disabled for operation are all of the plurality of radio links except for the selected radio link (as there are only two links described, corresponds to Jose’s switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56).  
Jose in view of Freda lacks a teaching of wherein the plurality of radio links are Wi-Fi radio links.  Note that Jose teaches the arrangement being used for IoT (IoT paragraphs 10, 21).  Official Notice is taken that it is notoriously well known in the art to use Wi-Fi for IoT.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jose in view of Freda to use Wi-Fi to provide the IoT links in order to utilize the widely available Wi-Fi installations as well as newer Wi-Fi standards.


11. Jose teaches the apparatus for managing use of power, the apparatus comprising: 
a processor (processor figure 3 item 312); and a memory (memory figure 3 item 314) coupled to the processor to: 
detect a criterion (claimed criterion corresponds to Jose’s trigger condition see figure 4 items 420, 440, paragraphs 9, 29, 45, 55); 
select one of a plurality of radio links as a selected radio link based on detecting the criterion (selection of other link when condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 25); 
in response to detecting the criterion, switch operation of the selected radio link from a first operating mode to a second operating mode, and disable operation of one or more remaining radio links of the plurality of radio links, wherein the first operating mode is an active operating mode and the second operating mode is a power save mode (switching to active mode of other link, see figures 1,2, figure 4 item 450, paragraphs 24, 25, 29, 56); 
in response to switching operation of the selected radio link to the second operating mode, oscillate the selected radio link between an awake state and an asleep state (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and 
receive, via the selected radio link, during the awake state, radio traffic information for the plurality of radio links (apparatus receives during active state see figures 1, 2, paragraph 25).  
Jose lacks a teaching of transmitting a signal to an access point for indicating that the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal the access points updates the mapping of the type of radio traffic from the second radio link to the selected radio link.  Freda teaches transmitting a signal upon switching (Query message after direct link management which would correspond to the claimed switching i.e. switching see paragraphs 17, 72, 171 226-230) which triggers updated mapping (mapping updated upon query see paragraphs 17, 230, 241).  It would have been obvious to one of ordinary skill in the art to modify Jose as shown in in the claim in order to ensure that the link mapping was current with all link changes as taught by Freda.
Jose also lacks a teaching of the memory storing computer instructions that, when executed by the processor, cause the processor to perform the method.  Official Notice is taken that it is notoriously well known in the art to store control methods as instructions in memory, allowing them to be easily downloaded or updated.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jose to store the control method as instructions in memory, allowing them to be easily downloaded or updated.
12. Jose in view of Freda teaches the apparatus of claim 11, wherein the criterion is amount of radio traffic associated with one or more of the plurality of radio links (criterion condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 29).  
13. Jose in view of Freda teaches the apparatus of claim 11, wherein the instructions that cause the processor to select the one of the plurality of radio links include a selection algorithm (selection process as shown in figure 4 would correspond to the claimed “algorithm”).  
14. Jose in view of Freda teaches the apparatus of claim 11, wherein the instructions that cause the processor to select the one of the plurality of radio links include instructions that cause the processor to select the one of the plurality of radio links based on a recommendation from a second device (criteria condition includes network indication, i.e. communication from second, network device, see paragraphs 24, 29, 45).  
15. Jose in view of Freda apparatus of claim 11, wherein, in the active mode active, the selected radio link remains for receiving and transmitting radio traffic.  
16. Jose in view of Freda teaches the apparatus of claim 11, wherein the instructions further cause the processor to: in response to switching operation of the selected radio link from the first operating mode to the second operating mode, map a type of radio traffic to the selected radio link (criterion condition indicates incoming traffic “mapped” to the other link see figures 1, 2, down arrow, paragraphs 24, 29).  
17. Jose in view of Freda apparatus of claim 11, wherein the instructions further cause the processor to: detect a second criterion; and switch operation of the selected radio link and the one or more remaining radio links to the first operating mode based on detecting the second criterion (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22).  
18. Jose in view of Freda teaches the apparatus of claim 17, wherein the second criterion is amount of radio traffic associated with one or more of the plurality of radio links (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22), wherein the first operating mode is an active mode for keeping the selected radio link and the remaining radio links active for receiving and transmitting radio traffic (apparatus receives during active state see figures 1, 2, paragraph 25).  
19. Jose in view of Freda teaches the apparatus of claim 11, where the remaining radio links that are disabled for operation are all of the plurality of radio links except for the selected radio link.  (as there are only two links described, corresponds to Jose’s switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56)
Jose in view of Freda lacks a teaching of wherein the plurality of radio links are Wi-Fi radio links.  Note that Jose teaches the arrangement being used for IoT (IoT paragraphs 10, 21).  Official Notice is taken that it is notoriously well known in the art to use Wi-Fi for IoT.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jose in view of Freda to use Wi-Fi to provide the IoT links in order to utilize the widely available Wi-Fi installations as well as newer Wi-Fi standards.


20. Jose teaches the system for managing use of power, the system comprising: a processor (processor figure 3 item 312) configured to: 
detect a criterion (claimed criterion corresponds to Jose’s trigger condition see figure 4 items 420, 440, paragraphs 9, 29, 45, 55); 
select one of a plurality of radio links as a selected radio link based on detecting the criterion (selection of other link when condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 25); 
in response to detecting the criterion, switch operation of the selected radio link from a first operating mode to a second operating mode, and disable operation of one or more remaining radio links of the plurality of radio links (switching to active mode of selected link, see figures 1,2, figure 4 item 450, paragraphs 24, 25, 29, 56), wherein the first operating mode is an active operating mode and the second operating mode is a power save mode (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and 
in response to switching operation of the selected radio link to the second operating mode, oscillate the selected radio link between an awake state and an asleep state (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and 
the same processor configured to: 
receive information on the selected radio link (apparatus receives during active state see figures 1, 2, paragraph 25); retrieve radio traffic information for the plurality of radio links (criterion condition indicates incoming traffic see figures 1, 2, down arrow, paragraphs 24, 29); and transmit the radio traffic information on the selected radio link (active means uplink or downlink. i.e. transmit and receive see paragraph 29).  
Jose lacks a teaching of transmitting a signal to an access point for indicating that the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal the access points updates the mapping of the type of radio traffic from the second radio link to the selected radio link.  Freda teaches transmitting a signal upon switching (Query message after direct link management which would correspond to the claimed switching i.e. switching see paragraphs 17, 72, 171 226-230) which triggers updated mapping (mapping updated upon query see paragraphs 17, 230, 241).  It would have been obvious to one of ordinary skill in the art to modify Jose as shown in in the claim in order to ensure that the link mapping was current with all link changes as taught by Freda.
Jose also lacks a teaching of the single processor being divided into a responding processor and a transmitting processor.  Official Notice is taken that use of separate processors would relieve processing demands on each of the single processors.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jose to use separate transmit and receive processors in order to reduce processing demands on either of the processors.


Response to Amendment
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887